Per Curiam.
We agree with the vice-chancellor that the contract between the parties required that the- highways should be included in computing the area of the land for the purpose of ascertaining the total amount of the consideration money, and the decree should be affirmed for the,reasons given by the vice-chancellor. His opinion, however, contains an intimation that the rule adopted in the Pennsylvania courts, that the existence of a highway upon a tract of land included within the metes and bounds thereof does not amount to a breach of the covenant against en'cumbranees, is the law in this state. We prefer to express no opinion upon that point until the necessity arises.
For affirmance—The Chief-Justice, Dixon, Garrison, Garretson, Pitney, Swayze, Bogert, Vredenburgi-i, Voorhees, Vroom, Green—11.
For reversal — -None.